Exhibit 99.1 Pacific Premier Bancorp, Inc. Announces Third Quarter 2014 Results (Unaudited) Third Quarter 2014 Summary · Net income of $5.5 million, or $0.31 per fully diluted share · Return on average tangible common equity of 13.60% · Return on average assets of 1.14% · Total assets increase 6% from the end of the prior quarter to $2.0 billion · Loan originations increase to $171 million · Total loans increase 6% from the end of the prior quarter · Issued $60 million of subordinated notes at 5.75% · Tangible book value per share increases $0.34 to $9.90 Irvine, Calif., October 22, 2014 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”, “we”, “us” or “our”), the holding company of Pacific Premier Bank (the “Bank”), reported net income for the third quarter of 2014 of $5.5 million, or $0.31 per diluted share. This compares with net income of $4.6 million, or $0.27 per diluted share, for the second quarter of 2014 and $3.1 million, or $0.18 per share, for the third quarter of 2013. For the first nine months of 2014, the Company recorded net income of $12.7 million, or $0.73 per diluted share. This compares with net income of $4.8 million, or $0.29 per diluted share, for the first nine months of 2013. Prior period comparisons for the year-to-date results are impacted by one-time merger-related expenses totaling $626,000 associated with the acquisition of Infinity Franchise Holdings, LLC (“Infinity Franchise Holdings”) in the first quarter of 2014, $5.0 million associated with the acquisition of San Diego Trust Bank (“San Diego Trust”) in the second quarter of 2013 and $1.7 million associated with the acquisition of First Associations Bank (“First Associations”) in the first quarter of 2013.Excluding one-time merger-related expenses during these reporting periods, the Company’s adjusted net income for the first nine months of 2014 was $13.1 million, or $0.75 per diluted share, compared to an adjusted net income of $9.2 million, or $0.57 per diluted share, for the first nine months of 2013. For the three months ended September 30, 2014, the Company’s return on average assets was 1.14% and return on average equity was 11.25%, compared with 1.06% return on average assets and 9.79% return on average equity for the three months ended June 30, 2014, and 0.78% return on average assets and 7.29% return on average equity for the three months ended September 30, 2013.For the three months ended September 30, 2014, the Company’s return on average tangible common equity was 13.60%, compared with 11.96% for the three months ended June 30, 2014, and 8.99% for the three months ended September 30, 2013. Steven R. Gardner, President and Chief Executive Officer of the Company, commented on the results, “We delivered a solid quarter driven by continued balance sheet growth and strong credit quality, as well as improving operating leverage.As a result, we were able to generate a 72% increase in earnings per share over the prior year’s third quarter results and a meaningful increase in our return on average assets and return on average equity. “We are seeing fundamentally improving economic conditions in our markets and our diverse lines of business are enabling us to capitalize on many areas of lending.We had $171 million in loan originations during the third quarter with balanced contributions from all of our major business lines.Our total loans increased at an annualized rate of 22% in the third quarter, with the strongest growth coming in our C&I, commercial owner-occupied, and construction loan portfolios.Our franchise lending business continues to produce excellent results, generating $50 million in originations in the third quarter and contributing loans with attractive yields. “We began to see stronger deposit inflows during the third quarter, with increases in most of our core deposit categories.We supplemented the deposit inflow by adding our first meaningful amount of brokered deposits, which increased our liquidity and enabled us to lock-in longer term funding to support our strong loan growth. “We also took advantage of attractive pricing in the debt markets to issue $60 million in 5.75% subordinated debt, with net proceeds to us of approximately $59 million.This issuance further strengthens our capital position and will support our plans to continue to grow organically and to consider possible strategic acquisition opportunities. “Looking ahead, we believe we are well positioned from a liquidity and capital standpoint along with a healthy loan and deposit pipeline.We continue to take a long term view when making strategic decisions and how we manage our business and seek to steadily create additional value for our shareholders in the future.” Net Interest Income and Net Interest Margin Net interest income totaled $19.0 million in the third quarter of 2014, up $1.3 million or 7.5% from the second quarter of 2014.The increase in net interest income primarily reflected an increase in the average interest-earning assets of $153.7 million, partially offset by a decrease in the net interest margin of 12 basis points.The increase in average assets for the third quarter of 2014 included increases in loans of $115.9 million and investment securities of $47.4 million, which resulted in a reduction of loans as a percentage of total interest-earning assets from 81.7% to 81.2%. The net interest margin for the third quarter of 2014 was 4.14%, compared with 4.26% in the second quarter of 2014.The decrease in net interest margin was primarily attributable to a decrease in yield on average interest-earning assets of 4 basis points, primarily from lower yielding loans of 3 basis points, and higher interest-bearing liability costs of 9 basis points, primarily from higher borrowings costs of 16 basis points and deposit costs of 2 basis points. The loan yield decrease was impacted by existing loans repricing at lower interest rates and the repayment of higher yielding loans during the third quarter.Borrowing costs were impacted by our offering of $60.0 million in aggregate principal amount of 5.75% subordinated notes completed at the end of August 2014 and by partially replacing overnight Federal Home Loan Bank (“FHLB”)borrowings with 18 month and two year fixed rate advances for the purpose of extending the maturity of our borrowings to support our interest rate risk management strategies. Net interest income for the third quarter of 2014 increased $4.0 million or 26.7%, compared to the third quarter of 2013.The increase in net interest income was primarily related to an increase in interest-earning assets of $305.7 million, primarily related to our organic loan growth and loans acquired as part of the Infinity Franchise Holdings acquisition.Also contributing to the increase in net interest income was an increase in the net interest margin of 21 basis points, primarily related to a higher yield on interest-earning assets of 30 basis points, as we deployed liquidity received from our acquisitions of First Associations and San Diego Trust to increase the level of higher yielding loans within interest-earning assets.Partially offsetting the higher yield on interest-earning assets was an increase in the cost of interest-bearing liabilities by 10 basis points. For the first nine months of 2014, net interest income totaled $53.4 million, up $11.9 million or 28.6%, compared to the net interest income for the first nine months of 2013. The increase reflected an increase in interest-earning assets of $340.9 million while the net interest margin increased 11 basis points to 4.23%.The increase in interest-earning assets was primarily related to the acquisitions of First Associations, San Diego Trust and Infinity Franchise Holdings along with our organic loan growth. The increase in net interest margin included an increase in the yield on interest-earning assets of 9 basis points, which resulted from an improved mix in higher yielding loans realized from leveraging the liquidity received from our acquisitions and a decrease in the cost of interest-bearing liabilities of 2 basis points from an improved mix of lower costing transaction accounts. Provision for Loan Losses We recorded a $1.3 million provision for loan losses during the third quarter of 2014, up from $1.0 million for the second quarter of 2014 and $646,000 for the third quarter of 2013.The increase in the provision for loan losses in the third quarter of 2014 was attributable to the growth in our loan portfolio.In the third quarter of 2014, we had net loan charge-offs of $250,000, compared to net loan recoveries of $18,000 in the second quarter of 2014 and net loan charge-offs of $646,000 in the third quarter of 2013. For the first nine months of 2014, we recorded a $3.3 million provision for loan losses, up from $1.3 million recorded for the first nine months of 2013. The $2.0 million increase in the provision for loan losses was primarily attributable to the organic growth in our loan portfolio. Net loan charge-offs amounted to $696,000 for the first nine months of 2014, down from $1.3 million for the first nine months of 2013. Substantially all of the charge-offs in 2014 were attributable to loans that we acquired from our Federal Deposit Insurance Corporation (“FDIC”)-assisted transactions. Noninterest income Noninterest income for the third quarter of 2014 was $4.5 million, up $2.0 million or 80.8% from the second quarter of 2014.The increase from the prior quarter was primarily related to the following: · A $1.0 million increase in other income.During the third quarter of 2014, we received $1.1 million in settlement proceeds related to properties received from our FDIC-assisted acquisitions. · A $477,000 increase in net gain from sale of loans.During the third quarter of 2014, sales included $14.6 million in U.S. Small Business Administration (“SBA”) loans at an overall premium of 11% and $10.5 million of commercial non-owner occupied loans at an overall premium of 2%.That compares with sales of $12.8 million in SBA loans at an overall premium of 10% and a $276,000 commercial non-owner occupied loan in the second quarter of 2014. · A $265,000 increase in loan servicing fees, primarily related to higher prepayment fees in the third quarter than in the second quarter; and · A $265,000 increase in net gains from sales of investment securities. Compared with the third quarter of 2013, noninterest income for the third quarter of 2014 increased by $2.1 million or 92.5%.The increase was primarily related to higher other income of $1.1 million associated with $1.1 million in settlement proceeds related to properties received from our FDIC-assisted acquisitions, higher net gains from the sale of loans of $793,000 and higher loan servicing fees of $310,000 primarily related to higher prepayment fees. For the first nine months of 2014, noninterest income totaled $9.0 million, up from $6.5 million for the first nine months of 2013.The increase of $2.5 million or 38.8% was primarily related to higher net gain from sale of loans of $1.7 million, other income of $872,000 and loan servicing fees of $804,000, partially offset by a lower net gain from sale of investment securities of $850,000.The increase in other income was primarily associated with a $1.1 million settlement proceeds related to properties received from our FDIC-assisted acquisitions, partially offset by a nonrecurring $180,000 market value loss related to loans held for sale both of which were recorded in the first nine months of 2014.The increase in loan servicing fees primarily related to a $500,000 loan fee associated with the assumption of an existing loan coupled with higher prepayment fees. Noninterest Expense Noninterest expense totaled $13.3 million for the third quarter of 2014, up $1.7 million or 14.6%, compared with the second quarter of 2014.The increase was primarily related to the following: · A $1.0 million increase in compensation and benefits costs, primarily related to higher commissions and incentives associated with an increase in loan production and sales activity; · A $240,000 increase in legal, audit and professional fees, primarily related to our issuance of subordinated notes and our evaluation of strategic opportunities; · A $157,000 increase in premises and occupancy expense, primarily related to higher rent expense and utility costs; and · A $165,000 increase in other expense, primarily related to higher provision for off balance sheet commitments. Compared to the third quarter of 2013, noninterest expense for the third quarter of 2014 increased by $1.6 million or 13.4%.The increase was primarily related to a $1.5 million increase in compensation and benefits costs, a $250,000 increase in deposit expenses and a $123,000 increase in premises and occupancy expense, all of which was primarily associated with our organic and acquisition growth.Partially offsetting these increases was a $404,000 decrease in data processing and communications expense, primarily as a result of renegotiated core system contracts. For the first nine months of 2014, noninterest expense totaled $38.5 million, down $281,000 or 0.7% from the first nine months of 2013.The decrease was primarily related to a $6.1 million decrease in one-time merger-related expenses and a decrease of $545,000 in expenses related to other real estate owned operations, partially offset by increases of $4.1 million in compensation and benefits, $1.1 million in deposit expenses, $655,000 in premises and occupancy expense, $291,000 in other expense, and $223,000 in FDIC insurance premiums.The increases in expenses were primarily due to costs associated with our acquisitions and expansion of our lending platform to increase loan production and sales. The Company’s efficiency ratio was 56.57% for the third quarter of 2014, compared to 56.56% for the second quarter of 2014 and 67.72% for the third quarter of 2013.The efficiency ratio in the current quarter was impacted from higher other income that included the $1.1 million in settlement proceeds related to properties received from our FDIC-assisted acquisitions that accounted for 2.69 percentage points of the ratio.For the third quarter of 2014, the Company’s noninterest expense to average asset ratio was 2.80%, compared to 2.66% in the second quarter of 2014, and 2.99% for the third quarter of 2013. Income Tax For the third quarter of 2014, our effective tax rate was 38.49%, compared with a 38.08% for the second quarter of 2014 and 37.58% for the third quarter of 2013.For the first nine months of 2014, our effective tax rate was 38.09%, compared to 39.40% for the first nine months of 2013. Assets and Liabilities At September 30, 2014, assets totaled $2.0 billion, up $112.7 million or 5.9% from June 30, 2014, and up $320.1 million or 18.7% from December 31, 2013.The increase in assets from June 30, 2014 was primarily related to increases in loans held for investment of $81.2 million and investment securities available for sale of $47.1 million, partially offset by a decrease in cash and cash equivalents of $16.7 million.The increase in assets since year-end 2013 was primarily related to loans held for investment of $307.9 million associated with organic loan growth and the acquisition of Infinity Franchise Holdings, which added assets at the acquisition date of $80.2 million, and investment securities available for sale of $26.1 million.Partially offsetting those increases was a decrease in cash and cash equivalents of $23.2 million. Investment securities available for sale totaled $282.2 million at September 30, 2014, up $47.1 million or 20.0% from June 30, 2014 and $26.1 million or 10.2% from December 31, 2013.The increase in securities available for sale during the third quarter of 2014 was primarily due to purchases of $69.3 million, partially offset by sales of $13.6 million and principal pay downs of $8.1 million.The increase in securities available for sale from December 31, 2013 was primarily related to purchases of $135.6 million and an increase in unrealized value on these securities of $5.4 million, partially offset by sales of $91.4 million and principal pay downs of $21.5 million. Net loans held for investment totaled $1.54 billion at September 30, 2014, an increase of $80.2 million or 5.5% from June 30, 2014, and an increase of $305.3 million or 24.8% from December 31, 2013.The increase in loan balances since June 30, 2014 was primarily related to increases in commercial and industrial (“C&I”) loans of $41.2 million, commercial owner occupied loans of $21.2 million, construction loans of $20.1 million, multi-family loans of $11.1 million and SBA loans of $5.4 million, partially offset by decreases in one-to-four family loans of $6.7 million, warehouse facilities loans of $5.9 million and commercial non-owner occupied loans of $4.3 million.The increase in loans from December 31, 2013 included increases in C&I loans of $173.7 million, which included $78.8 million of total loans acquired from Infinity Franchise Holdings at the acquisition date, as well as increases in real estate loans of $84.0 million, warehouse facility loans of $20.6 million, commercial owner occupied loans of $16.9 million and SBA loans of $9.8 million. The total end of period weighted average loan portfolio rate at September 30, 2014 was 4.93%, down from 4.94% at June 30, 2014 and 4.95% at December 31, 2013. Loan activity during the third quarter of 2014 included loan originations of $171.4 million, of which $127.5 million were funded at origination, and loan purchases of $9.2 million, partially offset by loan repayments of $55.7 million, loan sales of $25.1 million and an increase in undisbursed loan funds of $18.5 million.During the third quarter of 2014, our loan originations were diversified across loan type and included $63.9 million in C&I loans, which consisted in part of $35.0 million in franchise business loans, $41.1 million in construction loans, $21.7 million in SBA loans, $14.0 million in commercial non-owner occupied loans, and $6.5 million in commercial owner occupied loans.Loan originations for the third quarter of 2014 had a weighted average rate of 5.14%, compared to a weighted average rate of 5.05% in the second quarter of 2014.At September 30, 2014, our loan to deposit ratio was 100.3%, down from 101.4% at June 30, 2014, but up from 95.2% at December 31, 2013. At September 30, 2014, total deposits were $1.54 billion, up $97.9 million or 6.8% from June 30, 2014, and up $237.2 million or 18.2% from December 31, 2013.The increase in deposits since June 30, 2014 was primarily related to increases in certificates of deposit of $51.9 million, including $50.3 million in brokered deposits, money market deposits of $29.6 million and noninterest-bearing deposits of $14.3 million.The increase in deposits since year-end 2013 included increases in certificates of deposit of $109.4 million, money market deposits of $61.1 million, noninterest bearing checking deposits of $58.4 million and interest-bearing checking deposits of $9.3 million.After not having held brokered deposits for several years, during the third quarter of 2014, the Company added $50.3 million in brokered deposits that have an average maturity of 18 months and a weighted average interest rate of 0.65% which lengthens the overall maturity of the Company’s liabilities and supports its interest rate risk management strategies. The total end of period weighted average cost of deposits at September 30, 2014 was 0.36%, unchanged from June 30, 2014 and up from 0.33% at December 31, 2013. At September 30, 2014, total borrowings amounted to $265.9 million, up $274,000 from June 30, 2014 and $51.5 million from December 31, 2013.On August 29, 2014, the Company completed the issuance of $60 million in aggregate principal amount of 5.75% subordinated notes due September 3, 2024 in a private placement transaction.The net proceeds of the offering were approximately $59 million and are to be used for general corporate purposes, including, but not limited to, contribution of capital to the Bank to support both organic growth as well as opportunistic acquisitions, should appropriate opportunities arise.Additionally, toward the end of the third quarter of 2014, we locked in borrowings from the FHLB of $25.0 million at 60 basis points for 18 months and $25.0 million at 84 basis points for 2 years.These borrowings also lengthen the overall maturity of our liabilities and support our interest rate risk management strategies as well as leverage our balance sheet for future growth. At September 30, 2014, total borrowings represented 13.1% of total assets and had an end of period weighted average cost of 1.93%, compared with 13.8% of total assets at a weighted average cost of 0.61% at June 30, 2014 and 12.5% of total assets at a weighted average cost of 0.63% at December 31, 2013. Asset Quality At September 30, 2014, nonperforming assets totaled $2.5 million or 0.12% of total assets, down from $2.7 million or 0.14% of total assets at June 30, 2014 and $3.4 million or 0.20% of total assets at December 31, 2013.During the third quarter of 2014, nonperforming loans decreased $159,000 to total $1.8 million and other real estate owned remained unchanged at $752,000. At September 30, 2014, our allowance for loan losses was $10.8 million, up $1.0 million from June 30, 2014 and $2.6 million from December 31, 2013.At September 30, 2014, our allowance for loan losses as a percent of nonaccrual loans was 604.2%, up from 501.4% at June 30, 2014 and 364.3% at December 31, 2013.At September 30, 2014, the ratio of allowance for loan losses to total gross loans was 0.70%, up from 0.66% at both June 30, 2014 and December 31, 2013.Including the loan fair market value discounts recorded in connection with our acquisitions, the allowance for loan losses to total gross loans ratio was 0.85% at both September 30, 2014 and June 30, 2014, down from 0.93% at December 31, 2013. Capital Ratios For regulatory capital purposes, subject to applicable limitations, the issuance of $60 million of subordinated notes during the third quarter of 2014 qualifies as Tier 2 capital for the Company.During August 2014, the Company contributed $40 million of the proceeds from the offering to the Bank, which enhanced the Bank’s regulatory capital ratios. At September 30, 2014, our ratio of tangible common equity to tangible assets was 8.43%, with a tangible book value of $9.90 per share and a book value per share of $11.59. At September 30, 2014, the Bank exceeded all regulatory capital requirements with a ratio for tier 1 leverage capital of 11.48%, tier 1 risked-based capital of 12.77% and total risk-based capital of 13.42%.These capital ratios exceeded the “well capitalized” standards defined by the federal banking regulators of 5.00% for tier 1 leverage capital, 6.00% for tier 1 risked-based capital and 10.00% for total risk-based capital.At September 30, 2014, the Company had a ratio for tier 1 leverage capital of 9.50%, tier 1 risked-based capital of 10.53% and total risk-based capital of 14.71%. Conference Call and Webcast The Company will host a conference call at 9:00 a.m. PT / 12:00 p.m. ET on October 22, 2014 to discuss its financial results.Analysts and investors may participate in the question-and-answer session.The conference call will be webcast live on the Investor Relations section of the Company’s website www.ppbi.com. An archived version of the webcast will made be available in the same location shortly after the live call has ended.The conference call can be accessed by telephone at (866) 290-5977 and ask to join the “Pacific Premier Bancorp” conference call.Additionally a telephone replay will be made available through October 30, 2014 at (877) 344-7529, access code 10054119. About Pacific Premier Bancorp, Inc. Pacific Premier Bancorp, Inc. is the holding company for Pacific Premier Bank, one of the largest community banks headquartered in Southern California.Pacific Premier Bank is a business bank primarily focused on serving small and middle market business in the counties of Los Angeles, Orange, Riverside, San Bernardino and San Diego, California.Pacific Premier Bank offers a diverse range of lending products including commercial, commercial real estate, construction, residential warehouse and SBA loans, as well as specialty banking products for homeowners associations and franchise lending nationwide. Pacific Premier Bank serves its customers through its 13 full-service depository branches in Southern California located in the cities of Encinitas, Huntington Beach, Irvine, Los Alamitos, Newport Beach, Palm Desert, Palm Springs, San Bernardino, San Diego and Seal Beach. FORWARD-LOOKING COMMENTS The statements contained herein that are not historical facts are forward-looking statements based on management's current expectations and beliefs concerning future developments and their potential effects on the Company. Such statements involve inherent risks and uncertainties, many of which are difficult to predict and are generally beyond the control of the Company. There can be no assurance that future developments affecting the Company will be the same as those anticipated by management. The Company cautions readers that a number of important factors could cause actual results to differ materially from those expressed in, or implied or projected by, such forward-looking statements. These risks and uncertainties include, but are not limited to, the following: the strength of the United States economy in general and the strength of the local economies in which we conduct operations; the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System; inflation, interest rate, market and monetary fluctuations; the timely development of competitive new products and services and the acceptance of these products and services by new and existing customers; the willingness of users to substitute competitors’ products and services for the Company’s products and services; the impact of changes in financial services policies, laws and regulations (including the Dodd-Frank Wall Street Reform and Consumer Protection Act) and of governmental efforts to restructure the U.S. financial regulatory system; technological changes; the effect of acquisitions that the Company may make, if any, including, without limitation, the failure to achieve the expected revenue growth and/or expense savings from its acquisitions; changes in the level of the Company’s nonperforming assets and charge-offs; any oversupply of inventory and deterioration in values of California real estate, both residential and commercial; the effect of changes in accounting policies and practices, as may be adopted from time-to-time by bank regulatory agencies, the Securities and Exchange Commission (“SEC”), the Public Company Accounting Oversight Board, the Financial Accounting Standards Board or other accounting standards setters; possible other-than-temporary impairment of securities held by us; changes in consumer spending, borrowing and savings habits; the effects of the Company’s lack of a diversified loan portfolio, including the risks of geographic and industry concentrations; ability to attract deposits and other sources of liquidity; changes in the financial performance and/or condition of our borrowers; changes in the competitive environment among financial and bank holding companies and other financial service providers; unanticipated regulatory or judicial proceedings; and the Company’s ability to manage the risks involved in the foregoing.Additional factors that could cause actual results to differ materially from those expressed in the forward-looking statements are discussed in the 2013 Annual Report on Form 10-K of Pacific Premier Bancorp, Inc. filed with the SEC and available at the SEC’s Internet site (http://www.sec.gov). The Company specifically disclaims any obligation to update any factors or to publicly announce the result of revisions to any of the forward-looking statements included herein to reflect future events or developments. Contact: Pacific Premier Bancorp, Inc. Steve Gardner President/CEO Kent J. Smith Executive Vice President/CFO PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share data) (Unaudited) September 30, June 30, March 31, December 31, September 30, ASSETS Cash and due from banks $ Federal funds sold 26 26 Cash and cash equivalents Investment securities available for sale FHLB and other stock, at cost Loans held for sale, net - - - Loans held for investment Allowance for loan losses ) Loans held for investment, net Accrued interest receivable Other real estate owned Premises and equipment Deferred income taxes Bank owned life insurance Intangible assets Goodwill Other assets TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposit accounts: Noninterest bearing $ Interest bearing Total deposits FHLB advances and other borrowings Subordinated debentures Accrued expenses and other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Common stock, $.01 par value; 25,000,000 shares authorized; shares issued and outstanding of 17,069,216, 17,068,641, 17,224,977, 16,656,279, and 16,641,991 at September 30, 2014, June 30, 2014, March 31, 2014, December 31, 2013, and September 30, 2013, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss), net of tax (benefit) of $59, ($16), ($757), ($2,152), and ($1,843) at September 30, 2014, June 30, 2014, March 31, 2014, December 31, 2013, and September 30, 2013, respectively 84 ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, June 30, September 30, September 30, September 30, INTEREST INCOME Loans $ Investment securities and other interest-earning assets Total interest income INTEREST EXPENSE Deposits FHLB advances and other borrowings Subordinated debentures 75 77 Total interest expense NET INTEREST INCOME BEFORE PROVISION FOR LOAN LOSSES PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Loan servicing fees Deposit fees Net gain from sales of loans Net gain from sales of investment securities 98 Other-than-temporary impairment recovery (loss) on investment securities, net 5 10 16 28 ) Other income Total noninterest income NONINTEREST EXPENSE Compensation and benefits Premises and occupancy Data processing and communications Other real estate owned operations, net 11 41 (1
